|! LOVE, J.,
dissents with reasons.
I respectfully dissent. On January 25, 1999, the trial court granted Gerald Cau-sey’s motion for a new trial. Under La. C.Cr.P. art. 582 the State had until July 2000, to commence the new trial. The State has a heavy burden of justifying the apparent untimely commencement of trial on the grounds that the time limits were either interrupted or suspended. State v. Rome, 93-1221 (La. 1/14/94), 630 So.2d 1284. The State did not carry its burden. Furthermore, I find that the evidence shows the delay in beginning the new trial is not attributable to the defendant but was in fact due to the numerous continuances granted to the State. Therefore, I would affirm the ruling of the trial court.